Citation Nr: 1738069	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  12-24 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel






INTRODUCTION

The Veteran served on active duty from September 1951 to May 1953.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which continued the noncompensable rating for bilateral hearing loss disability.  The RO additionally denied entitlement to a 10 percent evaluation based on multiple, nonservice-connected disabilities, which the Veteran also appealed; however, he indicated he was no longer appealing the issue in his August 2012 substantive appeal.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran last underwent a VA examination to assess the severity of his bilateral hearing loss disability in November 2011, almost six years ago.  In his August 2012 substantive appeal, the Veteran indicated that his hearing loss was "very severe" such that it "required hearing aids."  In the July 2017 Appellant's Brief, the Veteran argues that the hearing test in 2011 did not adequately portray the severity of his condition due to its having been conducted in the sterile quiet of an audiology booth and did not reflect the severity of his condition in the aspect of normal, daily life.  



VA must provide a new examination when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Therefore, as the Veteran was last afforded a VA examination in 2011, the Veteran should be provided another VA examination to ascertain the current severity of his service-connected bilateral hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran must be afforded a VA examination to determine the severity of his service-connected bilateral hearing loss disability.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Examination findings pertinent to the Veteran's hearing loss disability should be reported to allow for application of VA rating criteria for hearing impairment, to include controlled speech discrimination test (Maryland CNC) and a puretone audiometry test results.    

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action the issue remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



